OPINION OF THE COURT
Per Curiam.
*183The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 4, 1983, under the name Amy G. Lesser-son. The Grievance Committee now moves to strike her name from the roll of attorneys and counselors-at-law on the ground that she has been disbarred upon her conviction of a felony.
On September 16, 2003, the respondent entered a plea of guilty to the crimes of assault in the second degree, in violation of Penal Law § 120.05 (4), a class D felony, and operating a motor vehicle while under the influence of a drug or alcohol, in violation of Vehicle and Traffic Law § 1192 (2), and assault in the third degree, in violation of Penal Law § 120.00 (2), both misdemeanors. The respondent was sentenced to a total of 28 months incarceration (one year for assault in the second degree, eight months for operating a motor vehicle while under the influence of a drug or alcohol, and eight months for assault in the third degree, all terms to be served consecutively).
Having been convicted of a felony, the respondent was, at the time of her plea, automatically disbarred pursuant to Judiciary Law § 90 (4). The Grievance Committee’s motion to strike her name from the roll of attorneys is merely the formality of recording the existing fact of her disbarment.
Under the circumstances, the Grievance Committee’s motion is granted, the respondent is disbarred, and, effective immediately, her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Amy Lesserson Brown, admitted as Amy G. Lesserson, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Amy Lesserson Brown, admitted as Amy G. Lesserson, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Amy Lesserson Brown, admitted as Amy G. Lesserson, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-*184at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Amy Lesserson Brown, admitted as Amy G. Lesserson, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and she shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).